Citation Nr: 1533348	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  05-11 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent prior to February 3, 2010 for posterior right tibial tendon insufficiency and tendonitis associated with the right ankle.

2.  Entitlement to an initial disability rating in excess of 20 percent from February 3, 2010 for posterior right tibial tendon insufficiency and tendonitis associated with the right ankle.  


REPRESENTATION

Veteran represented by:	Derek Hall, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran, B.A.F.T., and L.F.R.


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1959 to April 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran and his daughters, B.A.F.T. and L.F.R., testified at hearings before the undersigned Veterans Law Judge (VLJ) in March 2008.  The Veteran testified before an Acting Veterans Law Judge (AVLJ) in August 2009.  All VLJs who conduct hearings must participate in making the final determination of the claims on which testimony was received.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2014).  By law, appeals can only be assigned to an individual VLJ or to a panel of not less than three members.  However, the AVLJ who presided over the August 2009 hearing is no longer with the Board.  The Board contacted the Veteran to ask whether he desired another hearing before the Board.  The Veteran waived the right to another hearing in an October 2011 statement.  Therefore, the Board notes that any decision issued will be determined by a single judge, rather than a panel, as the situation necessitating a panel has been negated with the departure of the AVLJ.   

In a March 2014 decision, the Board denied the present claims for increased ratings.  The Veteran appealed the March 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2015 order, the Court granted a Joint Motion for Partial Remand (JMR) as to these issues, which have been returned to the Board for action consistent with the JMR.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board has been directed to undertake action consistent with the JMR.  The Board interprets the JMR to require that VA provide an examination and obtain a medical opinion regarding the nature and severity of the Veteran's posterior right tibial tendon insufficiency and tendonitis associated with the right ankle, to include consideration of whether the Veteran experiences functional impairment as a result of this right ankle disability or as a result of a nonservice-connected cerebrovascular accident.  Thereafter, if necessary, the matter must be returned to the Board, which must provide an adequate statement of reasons and bases for any decision reached.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent, and severity of his posterior right tibial tendon insufficiency and tendonitis.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.
 
2.  Associate with the claims folder, physically or electronically, any outstanding VA treatment records.  If no records are available, the claims folder should indicate this fact.  Any additional records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.
 
3.  After completion of the above development, provide the Veteran with an appropriate VA examination to determine the nature and severity of his service-connected posterior right tibial tendon insufficiency and tendonitis.  The claims folder, and any newly associated evidence, must be made available to and reviewed by the examiner, with such review noted in an examination report.

The examination report must reflect the examiner's consideration and analysis of both the medical and lay evidence of record.  All the relevant findings reported in detail and all opinions provided should be supported by clearly stated rationale.  If an examiner is unable to provide an opinion without resorting to speculation, the examiner should explain why a definitive opinion cannot be provided.

The examiner shall perform all necessary testing and report relevant examination findings.  Based on the examination results and record review, the examiner should provide an assessment of the current severity of the Veteran's posterior right tibial tendon insufficiency and tendonitis.  The examiner is asked to complete the following:

i.  Perform range of motion testing on the Veteran's right ankle.  If he demonstrates limitation of motion, the examiner should comment on the extent to which pain, instability, and weakness, supported by adequate pathology and evidenced by the visible behavior of the Veteran, results in functional loss.

ii.  Assess the level of any pain and describe the extent of any incoordination, weakened movement, and excess fatigability on the Veteran's use of the joint.

iii.  To the extent possible, express an opinion concerning whether repeated use or flare ups (if the Veteran describes flare ups) would pose additional limitations on the Veteran's functional ability.

iv.  Indicate whether the Veteran's posterior right tibial tendon insufficiency and tendonitis affects his ambulation.  If so, indicate the degree to which his ambulation has been affected.

In addressing the Veteran's ambulation, provide an opinion as to the likely etiology of the Veteran's limp.  Specifically, the examiner should note whether it was caused by a 1998 cerebrovascular accident, as indicated by a January 2005 VA examination report, or by the Veteran's service-connected posterior right tibial tendon insufficiency and tendonitis.  If possible, differentiate the effects of the Veteran's nonservice-connected cerebrovascular accident from his service-connected posterior right tibial tendon insufficiency and tendonitis.

v.  Indicate whether the Veteran uses an assistive device and note the frequency of use.  In providing this opinion, specifically state whether there is nonunion of the tibia and fibula with loose motion requiring a brace.

vi.  If possible, characterize the degree of the Veteran's tibial impairment by stating whether his posterior right tibial tendon insufficiency and tendonitis has been productive of "slight," "moderate," or "marked" disability.

4.  After undertaking any additional development as may be indicated upon review of the additional evidence, readjudicate the claims on appeal.  If the benefits sought on appeal are not granted in full, provide the Veteran and his representative with a Supplemental Statement of the Case and provide the Veteran an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


